                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 JAMES MALCOLM MCDONALD,

                               Plaintiff,
                                                                             ORDER
         v.
                                                                         19-cv-134-wmc
 ERIC SPECKHART AND KRAGNESS,

                               Defendants.

       On April 2, 2019, I entered an order assessing plaintiff James Malcolm McDonald an

initial partial payment of the filing fee in the amount of $4.75 due by April 23, 2019. On April

12, 2019 plaintiff filed a letter construed as motion to waive the $4.75 initial partial payment

(Dkt. 8) which was denied. Now, plaintiff requests that the court reconsider his request to

waive the initial partial payment (Dkt. 10). Plaintiff’s request will be denied.

       Plaintiff has not provided documentation that shows the steps he has taken to request

funds to pay the initial partial from the jail’s business office. Furthermore, the account

statement plaintiff submitted with his motion for reconsideration indicates that plaintiff has a

balance of $3.60 in his release account. Based on this statement, I will reassess the initial partial

payment to $0.72. Therefore, I will give plaintiff an extension of time until June 3, 2019 to

submit the $0.72 initial partial payment.

       If plaintiff is still unable to submit the $0.72 initial partial payment by June 3, 2019,

plaintiff should provide documentation to the court that shows the steps he has taken to

request funds to pay the initial partial payment from the jail’s business office.
                                              ORDER

       IT IS ORDERED that:

       1.      Plaintiff James Malcolm McDonald’s motion for reconsideration, dkt. 10, is

DENIED.

       2.      Plaintiff may have an extension of time until June 3, 2019, in which to submit

a check or money order payable to the clerk of court in the amount of $0.72.

       3.      If by June 3, 2019, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff filing this case at a later date.

       Entered this day 13th of May, 2019.




                                              BY THE COURT:


                                              /s/____________________________________
                                              PETER OPPENEER
                                              Magistrate Judge




                                                 2
